DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 27-32 in the reply filed on 10/08/2021 is acknowledged.  The traversal is on the ground(s) that the European Examiner in the PCT application did not require a lack of unity or an election between the original claims.  This is not found persuasive because the European Office’s lack of an election/restriction does not prevent from the USPTO making one. Claims 27-32 are subject for restriction and election of species for the reasons discussed in the Requirement for Unity of Invention dated 08/13/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 of the claim set filed 10/08/2021 recite “X1 is on each occurrence, identically or differently, CR2 or O”. However, claim 17 of the claim set filed 01/11/2019 recites “X1 is on each occurrence, identically or differently, CR2 or O”. The instant specification also recites “X1 is on each occurrence, identically or differently, CR2 or O” (pg. 2). Because both the previous set of claims and the instant specification only provide support for X1 being CR2 and not CR2, claim 17 is considered to have new matter.
Claims 18-26 are rejected for being dependent on independent claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, claim 17 of the claim set filed 10/08/2021 recite “X1 is on each occurrence, identically or differently, CR2 or O”. However, claim 17 of the claim set filed 01/11/2019 recites “X1 is on each occurrence, identically or differently, CR2 or O”. The instant specification also recites “X1 is on each occurrence, identically or differently, CR2 or O” (pg. 2). Because of the two definitions for X1, it is unclear in the current claim set whether X1 may be CR2, wherein R2 has the definition listed on page 4 of the claims or whether X1 may be CR2, wherein R2 is represented by two substituents R having the definition 1 is on each occurrence, identically or differently, CR2 or O”.
Claims 18-26 are rejected for being dependent on independent claim 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As currently amended, in formula (1)
    PNG
    media_image1.png
    120
    129
    media_image1.png
    Greyscale
the claim set recites “X1 is on each occurrence, identically or differently, CR2 or O”. When X1 is CR2, the carbon atoms C comprise one substituent R2. However, in formula (2a) 
    PNG
    media_image2.png
    131
    140
    media_image2.png
    Greyscale
, the carbon atoms at the location of X1 comprise two substituents R. If formula (2a) were to read on formula (1), then the carbon atoms at the location of X1 would be required to comprise only one substituent (R2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bera, Rati Kanta, et al. "Spectroscopic, potentiometric and theoretical studies of novel imino-phenolate chelators for Fe (III)." Spectrochimica Acta Part A: Molecular and Biomolecular Spectroscopy 134 (2015): 165-172. (“Bera”).
Regarding claims 17-21, Bera teaches two chelators for Fe(III) (FeL1 and FeL2) (abstract) wherein the bridging group and ligands are shown on pg. 166 
    PNG
    media_image3.png
    256
    275
    media_image3.png
    Greyscale
(left column).
The full compounds FeL1 and FeL2 shown in Fig. 6 (pg. 171) have the following structures, respectively:

    PNG
    media_image4.png
    368
    337
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    376
    342
    media_image5.png
    Greyscale


Per claims 17-19, the bridge of the above compounds read on the claimed formula (1), formula (2), and formula (2a) wherein:
X1 is on each occurrence is CR2;
X2 is on each occurrence CR;
X3 is –C(=O)-NR”-;
R is H on each occurrence of X2;
R2 is H on each occurrence of X1; and
R” is H; and 
R1 is not required to be present.
Per claim 20, the metal is iron.
Per claim 21, the ligands are each monoanionic and are identical to each other, and wherein the coordinating atoms are N and O.

Claims 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grazina, Raquel, et al. "New tripodal hydroxypyridinone based chelating agents for Fe (III), Al (III) and Ga (III): Synthesis, physico-chemical properties and bioevaluation." Journal of inorganic biochemistry 103.2 (2009): 262-273. (“Grazina”).
Regarding claims 17-21, Grazina teaches two new tri-hydroxypyridinone based compounds (KEMPPr(3,4-HP)3 and KEMPBu(3,4-HP)3 (abstract) wherein the bridging group and ligands are shown on pg. 263 
    PNG
    media_image6.png
    253
    340
    media_image6.png
    Greyscale
 (left column). Grazina teaches the bridging group and ligands were used to form Ga(III), Fe(III), and Al(III) complexes (pg. 266, 3.3 Metal Complexation and Table 1). Grazina teaches the specific structure of the Fe(III) complexes in Fig. 4 (pg. 270), which have the following structure:

    PNG
    media_image7.png
    421
    400
    media_image7.png
    Greyscale

Per claims 17-19, the bridge of the above compounds reads on the claimed formula (1), formula (2), and formula (2a) wherein:
X1 is on each occurrence is CR2;
X2 is on each occurrence CR;
X3 is –C(=O)-NR”-;
R is an alkyl group having 1 C atom on each occurrence of X2;
R2 is H on each occurrence of X1; and
R” is H; and 
R1 is not required to be present.
Per claim 20, the metal is iron.
Per claim 21, the ligands are each monoanionic and are identical to each other, and wherein the coordinating atoms are O.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2007/0176540 A1 (“Watanabe”) in view of Stoessel et al. US 2012/0286254 A1 (“Steossel ‘254”).
Regarding claims 17-25, Watanabe teaches an organic electroluminescence device having high luminous efficiency and long emission lifetime, and a transition metal complex compound realizing the organic electroluminescence device (abstract). Watanabe teaches the transition metal complex is represented by general formula (1), shown below (¶ [0049]).

    PNG
    media_image8.png
    214
    385
    media_image8.png
    Greyscale

Watanabe teaches the group X is preferably represented by the structure (2), shown below (¶ [0070]).

    PNG
    media_image9.png
    191
    263
    media_image9.png
    Greyscale

Watanabe teaches a specific example of the transition metal complex on pg. 11:

    PNG
    media_image10.png
    388
    494
    media_image10.png
    Greyscale

Watanabe fails to teach a compound as above wherein Ra to Ri are all defined. However, Watanabe does teach it is particularly preferable that all of Ra to Ri each represent a hydrogen atom (¶ [0089]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select hydrogen for Ra to Ri, because it would have been choosing a particularly preferred group for Ra to Ri, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the transition metal complex in organic electroluminescence device of Watanabe and possessing the benefits taught by Watanabe.  One  
The modified compound above fails to teach wherein each of (Y1)a, (Y2)b and (Y3)c includes –C=C-. Instead in the above compound, each of (Y1)a, (Y2)b and (Y3)c is represented by (Y1)2, (Y2)2 and (Y3)2, wherein the first occurrence of Y1, Y2, and Y3 is –O- and the second occurrence of Y1, Y2, and Y3 is –CH2-, resulting in each of (Y1)a, (Y2)b and (Y3)c represented by –CH2-O-. 
Stoessel ‘254 teaches organic electroluminescent devices comprising metal complexes of the formula (1) 
    PNG
    media_image11.png
    136
    126
    media_image11.png
    Greyscale
 (abstract and ¶ [0006]). In formula (1), L1, L2 and L3 represent three part-ligands and V represents a bridging unit (¶ [0008]). Stoessel ‘254 teaches V may be represented by formula (31) 
    PNG
    media_image12.png
    101
    141
    media_image12.png
    Greyscale
(¶ [0047]).
Stoessel ‘254 teaches n may be 2 on each occurrence (¶ [0015]) and Y may be on each occurrence CR2 and O (¶ [0009]), wherein R may be represented by H (¶ [0016]). Thus, like Watanabe, Stoessel ‘254 teaches a linking group [Y]n may be –CH2-O- wherein the linking group links a cyclohexane bridging group to part-ligands of a metal complexes. However, Stoessel ‘254 additionally teaches Y may alternatively be represented by 1,2-vinylene (¶ [0009]). That is, for the variable Y a group represented by O may be substituted with 1,2-vinylene.
Therefore, in light of the teachings of Stoessel ‘254, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 1 to Y3 in the compound of Watanabe with the group 1,2-vinylene, because Stoessel ‘254 teaches the variable may suitably be selected as a linking group between a cyclohexane bridging group and ligands of a metal complex.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the transition metal complex in organic electroluminescence device of Watanabe and possess the benefits taught by Watanabe and Stoessel ‘254.  See MPEP 2143.I.(B).
Per claims 17-19, the modified compound comprises three part-ligands linked to a via a bridge having the following structure:

    PNG
    media_image13.png
    586
    565
    media_image13.png
    Greyscale

The bridge of the above compound reads on the claimed formula (1), formula (2), and formula (2a) wherein:
X1 is on each occurrence is CR2;
X2 is on each occurrence CR;
X3 is –CR=CR-;
R is H on each occurrence of X2 and X3;
R2 is H on each occurrence of X1; and
R” and R1 are not required to be present.
Per claims 20-22, the metal is iridium and the bidentate part-ligands are each monoanionic wherein the three part-ligands are each identical and wherein each of the bidentate part-ligands have one coordinating carbon atom and one coordinating nitrogen atom.
Per claim 23, the bidentate part-ligands are selected identically from formula (L-1) wherein CyD is identically an unsubstituted heteroaryl group having 6 aromatic ring atoms, which is coordinated to the metal via a nitrogen atom and wherein CyC is identically an aryl group having 6 aromatic ring atoms which is coordinated to the metal via a carbon atom.
Per claim 24, the claimed CyC is selected from the structure of formulae CyC-1 
    PNG
    media_image14.png
    112
    70
    media_image14.png
    Greyscale
and CyD is selected from CyD-1 
    PNG
    media_image15.png
    115
    73
    media_image15.png
    Greyscale
wherein:
In CyC-1, X is CR and R is H on each occurrence;
In CyD-1, X is CR and R is H on each occurrence; and
W is not required to be present.

Per claim 25, the bidentate part-ligands are on each occurrence selected from the structure of formula (L-1-1) 
    PNG
    media_image16.png
    177
    66
    media_image16.png
    Greyscale
.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2007/0176540 A1 (“Watanabe”) in view of Stoessel et al. US 2012/0286254 A1 (“Steossel ‘254”) as applied to claim 26 above, and further in view of Stoessel US 2015/0171348 A1 (“Stoessel ‘348”).
Regarding claim 26, Watanabe in view of Stoessel ‘254 teach the modified transition metal compound of claim 17, as described above.
Watanabe fails teach wherein the transition metal complex comprises a substituent that reads on one of the claimed formulae (43) through (49). However, Watanabe does teach in general formula (1) L1 to L6 may each have substituents (¶ [0054]-[0055]) which may include substituted or unsubstituted alkyl groups having 1 to 50 carbon atoms (¶ [0105]).
Stoessel ‘348 teaches organic electroluminescent devices comprising metal complexes (abstract), specific compounds of formula (1) 
    PNG
    media_image17.png
    22
    72
    media_image17.png
    Greyscale
which contain a moiety of formula (2) 
    PNG
    media_image18.png
    59
    88
    media_image18.png
    Greyscale
(¶ [0007]), characterized in the CyD and/or CyC contain(s) two adjacent carbon atoms which are each substituted by radicals R, where the respective radicals R, together with the C atoms, form a ring of the formula (3) 
    PNG
    media_image19.png
    83
    76
    media_image19.png
    Greyscale
 or (4) 
    PNG
    media_image20.png
    89
    117
    media_image20.png
    Greyscale
(¶ [0016]).
Stoessel ‘348 teaches in the metal complexes, a bridging unit which links the ligand L to one or more further ligands L or L’ may be present instead of one of the radicals R (¶ [0062]), preferably having a structure of formulae (17) to (22), wherein formula (17) is shown below (¶ [0063]).

    PNG
    media_image21.png
    94
    138
    media_image21.png
    Greyscale

 Stoessel ‘348 teaches the bridging unit V may be represented by formula (23) 
    PNG
    media_image22.png
    138
    156
    media_image22.png
    Greyscale
(¶ [0067]).
Stoessel ‘348 teaches organic electroluminescent devices comprising compounds of the formula (1) as emitting materials have a very long lifetime, excellent efficiency, and reduced triplet-triplet quenching (¶ [0117]-[0120]).
Stoessel ‘348 teaches specific examples of compounds represented by formula (1) including example Ir(L1)3 
    PNG
    media_image23.png
    66
    73
    media_image23.png
    Greyscale
 (pg. 98).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound of Watanabe in view of Stoessel ‘254 so that two adjacent carbon atoms are each substituted by radicals R, where the 
    PNG
    media_image19.png
    83
    76
    media_image19.png
    Greyscale
 or (4) 
    PNG
    media_image20.png
    89
    117
    media_image20.png
    Greyscale
, based on the teaching of Stoessel ‘348.  The motivation for doing so would have been to obtain a device having very long lifetime, excellent efficiency, and reduced triplet-triplet quenching, as taught by Stoessel ‘348.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute alkyl groups on the highlighted positions of the benzene ring 
    PNG
    media_image24.png
    151
    128
    media_image24.png
    Greyscale
of each of the ligands of the modified compound of Watanabe in view of Stoessel ‘254 and Stoessel ‘348, wherein the alkyl groups combine to form a substituted C5 ring to arrive at the substituent shown in the compound Ir(L1)3 of Stoessel ‘348
    PNG
    media_image23.png
    66
    73
    media_image23.png
    Greyscale
, because it would have been choosing a specific substituent represented by formula (3) or (4) of Stoessel ‘348, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the modified compound of Watanabe in view of Stoessel ‘254 and Stoessel ‘348 in the organic electroluminescence device of Watanabe in view of Stoessel ‘254 and Stoessel ‘348  and possessing the benefits taught by Watanabe, Stoessel ‘254, and Stoessel ‘348.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising substituents represented by formula  
The modified compound of Watanabe in view of Stoessel ‘254 and Stoessel ‘348 comprises three part-ligands linked to a via a bridge having the following structure:

    PNG
    media_image25.png
    733
    712
    media_image25.png
    Greyscale

The modified compound above reads on formula (17) of Stoessel ‘348 
    PNG
    media_image21.png
    94
    138
    media_image21.png
    Greyscale
 wherein (i) n is 3 and m is 0 (¶ [0063] and [0015]-[0016]); (ii) CyD-CyC is the same part-ligand as shown 3 (pg. 98) except wherein each CyD is substituted with a radical R represented by an alkenyl group having 3 C atoms (¶ [0010]-[0011]); (iii) V is represented by formula (23) 
    PNG
    media_image22.png
    138
    156
    media_image22.png
    Greyscale
(¶ [0067]); (iv) R1 is represented by H on each occurrence (¶ [0012]); and (v) Z is represented by a single bond on each occurrence (¶ [0067]).
As the modified compound reads on formula (17) of Stoessel ‘348, a device comprising the modified compound it is expected to obtain the same benefits taught by Stoessel ‘348.
The modified compound of Watanabe in view of Stoessel ‘254 and Stoessel ‘348 comprises a group of 
    PNG
    media_image23.png
    66
    73
    media_image23.png
    Greyscale
on each part-ligand, which is represented by the claimed formula (43) wherein:
A1 and A3 are identically C(R3)2;
A2 is C(R1)2;
G is not required to be present;
R3 is an alkyl group having 1 C atom; and
R1 is H.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/B.R.W./Examiner, Art Unit 1786